ORDER
BRUCE E. KASOLD, Chief Judge:
WHEREAS the Court has been receiving a significant number of Notices of Appeal every month, as well as numerous motions and other filings, and
WHEREAS appeals, motions, and other filings with the Court deserve timely judicial review and decision, and
WHEREAS the Chief Judge of the Court pursuant to 38 U.S.C. § 7257(b)(1) may recall Senior Judges of the Court who have retired but who have agreed to be available for such recall when their service is needed by the Court, and
WHEREAS the Chief Judge of the Court has determined that the service of a Senior Judge is needed by the Court and, if recalled, that Senior Judge would perform judicial duties and provide substantial service to the Court, and
WHEREAS Senior Judge John J. Farley, III, has consented to be available for recall as needed by the Court,
THEREFORE, it is
ORDERED that, effective September 6, 2011, Judge John J. Farley, III, is recalled from retired status to have and to exercise all of the judicial powers and duties of the office of a Judge in active service and to otherwise perform substantial service with the Court as requested by the Chief Judge. Judge Farley shall serve until the Chief Judge of the Court determines that his sendee is no longer needed or for a period of time not to exceed 90 days, whichever is sooner, unless extended by the Chief Judge with the consent of Judge Farley.